DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-5 and 10 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is unclear whether claim 2 is directed to the combination of a bellows and a work vehicle or to the bellows per se. Claim 2 defines the sheet in combination with an inner wall of a vehicle, however, claim 1 upon which claim 2 depends, is directed to a bellows per se and does not include an inner wall or vehicle. Therefore, an ambiguity exists and must be corrected.
Similarly, claim 3 defines the sheet as being on the wall of the drivers cab, however, the drivers cab is not positively defined as being a part of the finishing member. This ambiguity must also be corrected.
In claim 10, the phrase “at least one wall is smaller in thickness than the interior finishing member” is indefinite in scope. Since the bellows is part of the interior finishing member, it is not understood how a wall of the bellows can be defined as being smaller in thickness than the interior finishing member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 6, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanzaki 7,677,577. As to claim 1, Kanzaki discloses an interior finishing member for a vehicle comprising a bellows 10 configured to be provided at an inner wall to separate an outside and an inside of the driver’s cab, the bellows having a hole via which the outside communicates with the inside and through which an operation lever is configured to pass; see Figs. 1 and 2. The phrase “for a drivers cab in a work vehicle” is a statement of intended use that does not add structural features to the claimed product. The phrase “through which an operation lever is configured to pass” also does not provide any specific structural feature to the claimed product.
As to claim 2, either of the parts 11, 12 or 58 in the sealing device of Kanzaki meets the claim limitation.
As to claims 6 and 7, Kanzaki discloses a bellows 10 with a hole and attachments 11, 12 or 58 and, as seen in Figs. 1 and 2, the attachments can be attached to an opening 53.
As to claim 10, the bellows 10 in Kanzaki has convex portions and concave portions with walls connecting same wherein the walls are thinner than other portions 14a, 8, 6 of the finishing member. 
As to claim 11, Kanzaki discloses a vehicle having his claimed member inserted in a wall with an opening for the steering shaft to provide sound insulation and dust insulation; see col. 1, lines 14-22. Since the steering shaft must be in the driver’s portion of the vehicle, the disclosure in Kanzaki is considered to meet the limitation of an interior member provided in an opening of an inner wall of a driver’s cab of a vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over either Kanzaki 7,677,577 or Moriyama 2008/0231003. As to claims 3 and 8, the references disclose an interior finishing member for a vehicle comprising a bellows configured to be provided at an inner wall to separate an outside and an inside of the driver’s cab, the bellows having a hole via which the outside communicates with the inside and through which an operation lever is configured to pass; see Figs. 1 and 2. The phrase “for a drivers cab in a work vehicle” is a statement of intended use that does not add structural features to the claimed product. The phrase “through which an operation lever is configured to pass” also does not provide any specific structural feature to the claimed product. However, the references do not disclose using the bellows on a bottom wall of a vehicle’s cab with lever and a pedal. The examiner takes official notice of the fact that it is well-known in the vehicle art to have an operation lever attached to a pedal piercing a hole in the bottom wall of the driver’s cab. Therefore, it would have been obvious to one of ordinary skill in the art to use a bellows such as taught by Kanzaki or Moriyama around an operation lever attached to a pedal on a bottom wall of a vehicle’s cab in order to prevent dust and sound from entering the cab.
As to claims 4 and 9, the references show the bellows as being below the surface of the wall to which it is attached; see Fig. 3 of Kanzaki. Furthermore, it would have been obvious to one of ordinary skill in the art to place the bellows part of the seals in the reference above or below the sheet (i.e. the outer lips of the bellows in Figs. 1) in a height direction of the vehicle cab since the reversal of parts is within the purview of one of ordinary skill in the art.
As to claim 5, the sheet portions or lips (for example part 16 in Fig. 1 of Moriyama) in the references sealing devices are thicker than the wall portions of the bellows.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783